Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/3/2021.  
Claims 16-31 are pending.  
Election was made in the reply filed on 5/06/2008.  The applicant elected Group II related to claims 20-28 with traverse.  The traversal is on the ground(s) that the claims as written are generic to all of the Groups of inventions recited in the Action.  This is not found persuasive because of reasons listed below.  The requirement is still deemed proper and is therefore made FINAL.
Applicant describes that the claims 20-28 are closely related to Group I (claims 16-19) and Group III (claims 29-31).  The reason that they are related is not sufficient reason.  MPEP 808.02 states “Establishing Burden” such that “Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following: 
(A) Separate classification thereof: 
(B) A separate status in the art when they are classifiable together: 
(C) A different field of search: 


As described, there are different classification and fields of search such that H02K15/03, H02K1/02 and H02K1/276, respectively.  In summary, the invention I is method of production, hence, products of inventions II-II are not required to use the method of invention I.  Product of invention III is different from that of invention II such that the material layer structure comprising a plurality of material layers, and, each said material layer comprising a material recess as claimed, and a cylindrical material recess along the rotational axis for attachment to a shaft.  
When elected claim is allowable, withdrawn claims that include all the limitations of the allowable product/apparatus claims shall be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Also, applicant reserves the right to file a divisional application or to take such other appropriate measures.  
Claims 20-28, elected claims, are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
See claim 20 below regards to underlined parts.  Two are identical recitation.  However, different places.  It is vague and indefinite about relationship between two parts.  If the second one is pointing to the first one, it should be “the material recess …..”.   However, when two “a material recess ….”, it could be different one of material recess.  It is required to clarify.  

    PNG
    media_image1.png
    293
    649
    media_image1.png
    Greyscale

Claim 21 recites “The material layer of claim 20, wherein the second material has a tensile strength of at least 800 MPa, preferably at least 1000 MPa.”  It is vague and indefinite which one is claimed; at least 800 MPa, or at least 1000 MPa.  
MPEP 2173.05(c) "NARROW AND BROADER RANGES IN THE SAME CLAIM": Use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite.

Claim 22 recites “The material layer of claim 20, wherein the first material has a first magnetic permeability, in particular µr > 50, and the second material has a second magnetic permeability which is lower than the first magnetic permeability and is in 
MPEP 2173.05(c) "NARROW AND BROADER RANGES IN THE SAME CLAIM": Use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite.

Claim 25 recites “The material layer of claim 20, further comprising an insulation material on at least one layer side, preferably on both layer sides.”  It is vague and indefinite which one is claimed; at least one layer side, or on both layer sides.  
MPEP 2173.05(c) "NARROW AND BROADER RANGES IN THE SAME CLAIM": Use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 20, 24, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WEISKE (DE 102009042607 A1, IDS).  
As for claim 20, WEISKE discloses a material layer (Fig. 2) for a rotor of a dynamoelectric rotary machine with a rotational direction about a rotational axis arranged in a layer center (36) of the material layer, said material layer comprising:

a first region (34) of a first material with a first degree of strength; and 
a substantially annular second region (32) connected to the first material with a material bond (e.g., weld) [0010, 0019, 0028-0029, etc.] such as to form a material recess substantially at the layer center (white portion at center below 32), 
with the second region arranged concentrically to the layer center and having a second material with a second degree of strength which is higher than the first degree of strength [0009, 0011-0012, 0014].

As for claim 24, WEISKE discloses the material layer of claim 20, wherein a transition from the first region (34) to the second region (32) is abrupt (distinct, clear boundary, no mixed region).  
As for claim 26, WEISKE discloses the material layer of claim 20, capable of being consolidated by a further said material layer (by lamination).  
As for claim 28, WEISKE discloses the material layer of claim 20, further comprising a material recess (pocket 30) for introduction of permanent magnetic material (18).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over WEISKE in view of NAKAMURA et al (US 20180138763 A1).
	As for claim 21, WEISKE discloses the material layer of claim 20 but failed to explicitly disclose wherein the second material has a tensile strength of at least 800 MPa, preferably at least 1000 MPa.  However, per para.0011-0018, 0028-0030, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
NAKAMURA teaches [0106] rotor core material has a tensile strength of not less than 700 MPa.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have at least 800 MPa, preferably at least 1000 MPa, (it is not less than 700 MPa) for sufficient strength. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over WEISKE in view of SCHNEIDER et al (US 20160079832 A1).  
	As for claim 22, WEISKE discloses the material layer of claim 20 but failed to explicitly disclose wherein the first material has a first magnetic permeability, in particular µr > 50, and the second material has a second magnetic permeability which is lower than the first magnetic permeability and is in particular µr < 5.  Note that WEISKE discloses first material being an electric steel, second material a steel.  
SCHNEIDER teaches inner core (19, Fig. 9) is made of aluminum, stainless steel, plastics or the like  [0051].  When using a stainless steel (a kind of steel) selected from the list, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have as claim for selection of preferred materials.  It is well known in the art that a second magnetic permeability which is lower than the first magnetic permeability.  

Claims 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over WEISKE. 
As for claim 23, WEISKE discloses the material layer of claim 20 but silent to explicitly disclose the material layer has a layer thickness of 0.5 to 500 µm.
However, it is notoriously old and well known in the art layer of core plate in the range of 0.5 mm (i.e., 500 µm), and therefore the examiner hereby takes official notice.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time 

As for claim 25, WEISKE discloses the material layer of claim 20 but silent to explicitly disclose an insulation material on at least one layer side, preferably on both layer sides.   However, it is notoriously old and well known in the art that layer of core plate is insulated, and therefore the examiner hereby takes official notice.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have an insulation material on at least one layer side, preferably on both layer sides.  It is known to prevent eddy current between the layers of lamination plates.  

As for claim 27, WEISKE discloses the material layer of claim 20, further comprising a third region having a permanent magnetic material (18) which is connected to the first material and/or to the second material.   WEISKE is silent to explicitly disclose a material bond such that a permanent magnetic material which is connected with a material bond to the first material and/or to the second material.   
However, it is notoriously old and well known in the art, and therefore the examiner hereby takes official notice.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have a material bond for securing the magnet.   


Claims 20, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ahrens et al (DE 102015206100 A1, see US 20180019630 A1 as US publication, IDS).  
As for claim 20, Ahrens discloses a material layer for a rotor of a dynamoelectric rotary machine with a rotational direction about a rotational axis arranged in a layer center of the material layer, said material layer comprising:
a material recess (first material recess below 5, or second material recess below 2) arranged substantially at the layer center; 
a first region (5) of a first material with a first degree of strength; and 
a substantially annular second region (2) connected to the first material with a material bond (“filled hard magnetic material”) such as to form a material! recess (10) substantially at the layer center, 
with the second region (2) arranged concentrically to the layer center and having a second material (“electrical sheets”) with a second degree of strength which is higher than the first degree of strength (plastic).   It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have as claimed strength because a second material (“electrical sheets”) is higher than the first degree of strength (plastic).  

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
Example references: 

(2) official notice for claim 25: US 20160126813 A1 [0028].  
(3) official notice for claim 27: US 20090045689 A1 [0045, 0052]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOHN K KIM/           Primary Examiner, Art Unit 2834